department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division release number release date date date no third party contacts uil legend company program dear this letter is in response to your request for a letter_ruling relating to the proposed adoption of program described below facts you are a public benefit corporation organized and operated to carry on charitable and educational activities you have been recognized as tax-exempt under sec_501 of the internal_revenue_code code as an organization described in sec_501 in addition you have been classified as a public charity under sec_509 and sec_170 you were founded for the primary purpose of providing grants to individuals who are employees and retirees of company who are experiencing emergency and crisis situations and in need of assistance involving food shelter and other basic necessities of life your board_of directors is comprised of thirteen individuals none of whom are your employees you indicate that your board_of directors is comprised of persons wholly independent of any credit counseling or debt management service providers and none of the board members have a financial interest in your activities additionally the members of your board possess special knowledge or expertise in financial education and are community leaders you indicate that as a way of enhancing your charitable purposes your board_of directors has considered a variety of ideas and conducted extensive research to address the issues of financial instability plaguing low-skilled and low-income workers with little financial education and savings to avert future emergencies by targeting and educating this financially vulnerable population you hope to prevent conditions of financial distress before it occurs in particular your board has recommended creating and operating program which offers financial management and literacy courses as well as a counseling program its goal is to educate lower income persons about the benefits of personal savings and to encourage fundamental changes in the manner in which they view save and use money as currently envisioned program will have four phases phase i introduction to financial management in phase participants will attend individually or in some cases with their children a basic financial literacy course during phase participants will discuss and learn about topics including household budgeting monthly income analysis understanding credit managing debt identifying financial priorities and the critical role of savings to provide the highest quality instructors who are best able to meet the current needs of financially stressed and or less educated individuals you will hire qualified unaffiliated third party organizations or independent contractors third party instructors will be selected on the bases of their comprehensive expertise in counseling skills personal finance budgeting and credit and debt management their ability to develop options and recommendations that address the particular circumstances of each participant their ability to identify underlying personal problems such as illness that might contribute to financial problems and their ability to make appropriate referrals and how thoroughly and effectively they develop and present options to match the particular circumstances of each participant these instructors will be paid a flat rate or a set amount per class phase ii advanced financial literacy courses in phase il participants will be required to take two or more additional financial literacy courses offered through qualified unaffiliated third party organizations or independent contractors as described in phase i from a menu of subjects to reinforce and expand upon the principles learned in the basic course courses may include organizing financial documents taxes financial management retirement savings and saving for a child’s college education through a sec_529 college savings_plan to the extent needed you will assist individuals in selecting courses that should be taken based upon the individual’s specific circumstances phase ill individual counseling phase ill which may run concurrently with phase ii will discuss individual counseling needs for those participants in need of such personalized services as with phase and phase il you will provide these services through third party providers selected on the basis of the quality of counseling provided counselors will be paid a flat rate or a set amount per individual you will not receive or pay any referral fees for this service phase iv enrollment in savings programs for participants that successfully complete phases through iii or who are actively completing at least through phase ii you will facilitate enrollment in savings programs like sec_401 retirement plans or sec_529 college savings plans you indicated that this phase in conjunction with the previous phases offers a powerful incentive to change savings behavior and help break the cycle of poverty in which participants’ families may be stuck in phase iv participants in the college match program may be eligible to receive a match up to a specified dollar amount this match is based on completing coursework and consistency of savings on an annual basis provided that participants demonstrate good savings practices as taught by the courses offered in phase and il the regular use of payroll deductions to make contributions to that plan this would be accomplished by your opening and awarding matching funds to sec_529 entity accounts earmarked for qualifying beneficiaries access to the entity_account would be turned over to the beneficiary at age eighteen with proof of college enrollment it is evidenced by establishing a sec_529 plan and to be eligible to participate in the college match program participants must have worked for company for at least six months have at least one dependent_child less than twenty-one years old and have an annual family income below the applicable state geographic area’s median income level applicants must formally apply and supply you with information regarding their sources of income assets liabilities and expenses once the applicant provides all the requested information and assuming the applicant is below the threshold low-income levels as determined the applicant will be enrolled at no cost although financial need will be assessed for initial eligibility it need not be revalidated every year a committee of your board will oversee program the committee has at least three members from your board and at all times will include at least percent independent persons who are not your employees or employees of company the committee shall include persons who represent the broad interests of the public specifically those possessing community leadership skills special knowledge or expertise in credit and financial education or both you represent that you do not provide any loans under program and that you do not provide direct services related to improving credit records credit history or credit ratings furthermore participants in program are not charged a fee for participating in such and thus the ability or inability to pay fees is not a criterion you further represent that you do not solicit contributions from participants moreover you have no control profit interest or beneficial_interest in any other entity receive fees for debt management plans or similar services and do not pay any amounts for referrals finally you do not provide debt management services and therefore do not ruling requested based on the above representations creating and operating program will not adversely affect your status as an organization described in sec_501 law sec_501 provides in part for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual sec_501 imposes additional requirements on organizations otherwise described in sec_501 if the provision of credit_counseling_services is a substantial purpose sec_501 provides that an organization with respect to which the provision of credit_counseling_services is a substantial purpose shall not be exempt from tax under sec_501 unless it is organized and operated in accordance with specific requirements the organization must provide credit_counseling_services tailored to the specific needs and circumstances of consumers the organization cannot make loans or negotiate the making of a loan on behalf of consumers and the organization cannot charge a separately_stated fee for services to improve a consumer's credit record credit history or credit rating sec_501 provides that an organization cannot refuse services to a consumer due to the inability of the consumer to pay or because of the ineligibility or refusal of the consumer to enroll in a debt management plan sec_501 provides that the organization's fees must be reasonable and the fee policy must allow for the waiver of fees for consumers who are unable to pay the organization can not refuse to provide credit_counseling_services to a consumer due to the inability of the consumer to pay the ineligibility of the consumer for debt management plan enrollment or the unwillingness of the consumer to enroll in a debt management plan except to the extent allowed by state law this section prohibits the charging of any fee based in whole or in part on a percentage of the consumer’s debt the consumer’s payments to be made pursuant to a debt management plan or on the projected or actual savings to the consumer resulting from enrolling in a debt management plan sec_501 provides that at all times the board_of directors of a credit counseling service_organization must be controlled by persons who represent the broad interests of the public such as public officials acting in their capacities as such persons having special knowledge or expertise in credit or financial education and community leaders not more than percent of the voting power of the board_of directors can be vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities furthermore not more than percent of the board may be employees of the organization creditors or those who will benefit financially sec_501 provides that an organization cannot own more than a percent of the total combined voting power the profit interest or beneficial_interest of any organization which is in the business of lending money repairing credit or providing debt_management_plan_services payment processing or similar services sec_501 provides that the organization receives no amount for providing referrals to others for debt_management_plan_services and pays no amount to others for obtaining referrals of consumers sec_501 imposes additional requirements upon organizations otherwise described in sec_501 these requirements include the organization does not solicit contributions from consumers during the initial counseling process or while the consumer is receiving services from the organization and the aggregate revenues of the organization which are from payments of creditors of consumers of the organization and which are attributable to debt_management_plan_services do not exceed the applicable_percentage of the total revenues of the organization as set forth in sec_501 sec_501 defines credit_counseling_services as providing educational information to the general_public on budgeting personal finance financial literacy saving and spending practices and the sound use of consumer credit assisting individuals and families with financial problems by providing them with counseling or a combination thereof sec_501 defines for purposes of sec_501 the term debt_management_plan_services to mean services related to the repayment consolidation or restructuring of a consumer's debt and includes the negotiation with creditors of lower interest rates the waiver or reduction of fees and the marketing and processing of debt management plans sec_1_501_c_3_-1 of the income_tax regulations regulations states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 states that an organization may be exempt as one described in sec_501 if religious or charitable purposes designated in that section it is organized and operated exclusively for one or more purposes such as sec_1_501_c_3_-1 provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged as well as the advancement of education sec_1_501_c_3_-1 states that the term educational as used in sec_501 relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community in revrul_67_138 1967_1_cb_129 a nonprofit organization created to provide instruction and guidance to low-income families in need of adequate housing and interested in building their own homes was recognized as exempt under sec_501 the organization's activities directed toward assisting low-income families obtain improved housing included conducting a training course relative to various aspects of house building and homeownership coordinating and supervising joint construction endeavors purchasing building sites for resale at cost and lending aid in obtaining home construction loans no fees were charged for any of these services these activities were held to further educational_purposes since the training is useful to and develops the capabilities of the individuals who receive it and benefits the community the organization’s other activities in assisting families in need to obtain adequate housing are charitable since they provide relief to the underprivileged lessen the burdens of government and are a means of combating community deterioration in revrul_68_167 1968_1_cb_255 an organization formed to assist needy women in earning income was recognized as exempt under sec_501 it operated a market selling the cooking and needlework of these women who were not otherwise able to support themselves and their families the organization charged a small sales commission for its services but was not self-supporting and depended on public contributions the service recognized that an organization can relieve the poor and distressed other than through direct grants such as by providing necessary services in revrul_69_441 1969_2_cb_115 an organization was formed to help reduce the incidence of personal bankruptcy by informing the public on personal money management and by assisting low-income individuals and families who have financial problems it provides information to the public on budgeting buying practices and the sound use of consumer credit it aids low-income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans and related_services without charge the revenue_ruling concluded that the organization is relieving the poor and distressed and it is instructing the public on subjects useful to the individual and beneficial to the community therefore it qualified as an organization described in sec_501 analysis sec_501 provides in part for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided that no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual the term charitable is used in sec_501 in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged as well as the advancement of education see sec_1_501_c_3_-1 the term educational includes the instruction or training of individuals for the purpose of improving or developing their capabilities see sec_1 c - d likewise the education of low-income individuals on personal money management and aiding low-income individuals and families with financial problems is considered a charitable activity see revrul_69_441 supra program separately and collectively is educational within the meaning of sec_1_501_c_3_-1 and is similar to the program described in revrul_69_441 supra phases through iii of program are a comprehensive educational program designed to provide instruction to eligible low-income employees and retirees of company about the benefits of personal savings and to encourage changing the way they view save and use money program may also include individual financial counseling for those participants in need of such personalized services see revrul_67_138 supra holding that an organization's activities were furthering educational_purposes since the training is useful to and develops the capabilities of the individuals who receive it and benefits the community because your educational program falls within the definition of credit_counseling_services as defined in sec_501 and is a substantial purpose you are also subject_to the additional requirements set forth in sec_501 you meet the requirements of sec_501 your financial courses and individual counseling services are tailored to the specific needs and circumstances of the participants for example phase iii of program includes discussions of individual counseling needs and referrals that focus on the particular needs of the participant you do not provide loans or services related to an individual’s credit record credit history or credit rating you do not charge a fee for participating in program and do not provide debt management services you meet the board_of director’s requirement because your board members are volunteers no board member has a financial interest in your activities your board is comprised of persons wholly independent of any credit counseling or debt management service provider and your board represents the broad interests of the public you do not have control a profit interest or beneficial_interest in any other organization in the business of lending money repairing credit or providing debt_management_plan_services payment processing or similar services finally you do not receive any fee or amount for referrals you also meet the requirements of sec_501 you do not solicit contributions from individuals during their initial counseling sessions or at any time while they are participating in program further you do not provide debt_management_plan_services so the fair share requirement is not applicable accordingly we conclude that program is operated in compliance with the additional requirements of sec_501 in addition to the educational and counseling features of program participants completing phases through ill will be eligible to participate in phase iv phase iv of program enables participants to enroll in savings programs like sec_401 retirement plans or sec_529 college savings plans participants in the college match program are eligible to receive a match up toa specified dollar amount based on completion of coursework and consistency of savings on an annual basis provided that participants demonstrate good savings practices as taught by the courses offered in phase and ii and as evidenced by the establishment of a sec_529 plan and the regular use of payroll deductions to make contributions to that plan self-help programs are often used to ameliorate the problems of poverty for instance the marketing of cooking and needlework of needy women was considered a necessary service to further the organization’s charitable purposes in revrul_68_167 supra similarly providing building lots and supplies was considered an appropriate means to achieving the charitable purposes of an organization operating a self-help housing program for low-income families in revrul_67_138 supra you indicate that you have designed program to maximize your charitable and educational_purposes by addressing the issues of financial instability plaguing low-skilled and low-income workers with little financial education and savings to avert future emergencies by targeting and educating this financially vulnerable population you hope to prevent conditions of financial distress before it occurs in particular the college match program in phase iv is an incentive uniquely designed to encourage low-skilled low-income workers to change their savings behaviors and to steer them toward a more secure future because the college match program is an appropriate means to achieving your exempt purposes the private benefit to the participants is incidental ruling based on the information submitted we rule as follows creating and operating program will not adversely affect your current status as an organization described in sec_501 this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely enclosure notice acting manager exempt_organizations technical group
